Citation Nr: 1016413	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a right leg injury.  

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a left hip 
disorder.  

6.  Entitlement to service connection for a left thigh 
disorder.  

7.  Entitlement to an evaluation in excess of 40 percent for 
a neck disability.  

8.  Entitlement to an evaluation in excess of 10 percent for 
chronic nasal septal deviation.  

9.  Entitlement to an evaluation in excess of 20 percent for 
status post acromioplasty, left shoulder.  

10.  Entitlement to an evaluation in excess of 40 percent for 
status post left carpal tunnel release.  

11.  Entitlement to an evaluation in excess of 20 percent for 
status post right carpal tunnel release.  

12.  Entitlement to an evaluation in excess of 10 percent for 
calcaneal spurs, left foot.  

13.  Entitlement to an evaluation in excess of 40 percent for 
calcaneal spurs, right foot.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the above claims.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The issues of entitlement to service connection for residuals 
of a right leg injury, a right knee disorder, a left knee 
disorder, a left hip disorder, and a left thigh disorder, as 
well as entitlement to an evaluation in excess of 40 percent 
for a neck disability, an evaluation in excess of 10 percent 
for chronic nasal septal deviation, an evaluation in excess 
of 40 percent for status post left carpal tunnel release, an 
evaluation in excess of 20 percent for status post right 
carpal tunnel release, an evaluation in excess of 10 percent 
for calcaneal spurs, left foot, and an evaluation in excess 
of 40 percent for calcaneal spurs, right foot, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for residuals of a right leg injury was denied by an August 
2002 Board decision.

2.  The evidence received since the August 2002 Board 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for residuals of 
a right leg injury.

3.  The preponderance of the evidence shows that there is no 
clinical diagnosis of asbestosis.

4.  The Veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

5.  The Veteran's status post acromioplasty of the left 
shoulder is manifested by symptoms that more nearly 
approximate abduction limited to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The Board's August 2002 decision that denied service 
connection for residuals of a right leg injury is final.  38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2009).

2.  Evidence received since the August 2002 Board decision is 
new and material; the claim of entitlement to service 
connection for residuals of a right leg injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The schedular criteria for a 30 percent rating, but not 
greater, for the Veteran's service-connected status post 
acromioplasty of the left shoulder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished with respect to 
the issues adjudicated in this decision, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, and private treatment records.  The Veteran 
submitted additional records and written statements in 
support of his claims, and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in December 2009.  
Next, a specific VA medical opinion pertinent to the issues 
on appeal was obtained in May 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In August 2002, the Board denied the Veteran's claim for 
entitlement to service connection for residuals of a right 
leg injury because there was no evidence of a current right 
leg disorder and no indication that the right leg 
symptomatology for which he was treated in service resulted 
in a chronic condition.  That decision is final.  38 U.S.C.A. 
§ 7103(a) (West 2002).  

At the time of the August 2002 decision, the relevant 
evidence of record included service treatment records; the 
report of an April 1995 VA examination; the report of a 
February 1999 VA joints examination; a September 1995 letter 
from the Veteran's private orthopedist; and private treatment 
records dated from November 1995 to September 1998.

The Veteran filed a claim to reopen the issue of entitlement 
to service connection for residuals of a right leg injury in 
August 2003.  A previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. 3.156 (2009).  Evidence is new 
if it has not been previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2009).  Evidence is material 
if it, either by itself or considered in conjunction with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence received since the August 2002 Board decision 
includes May 2006 correspondence from he Veteran's private 
orthopedist indicating that he receives treatment for 
degenerative joint disease of the bilateral knees.  He had 
arthroscopic surgery of the right knee in July 2008.  At his 
December 2009 Board video conference hearing, the Veteran 
testified that a welding machine hit his right leg in 
September 1989 and that there has been a continuity of 
symptomatology ever since.  

The Veteran's claim was previously denied because there was 
no evidence of a current right leg disorder and no indication 
that the right leg symptomatology for which he was treated in 
service resulted in a chronic condition.  The evidence 
submitted since August 2002 suggests that the Veteran's right 
leg/knee symptomatology may be related to service.  The Board 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (2009).  Thus, the claim is reopened.

The Board's inquiry does not end with having reopened the 
claim, and the merits of the claim must now be evaluated.  
However, the Board finds that there is insufficient competent 
medical evidence of record to make a decision on the claim.  
As such, the issue is addressed in the remand section of this 
decision.  

Service Connection for Asbestosis

The Veteran also seeks service connection for asbestosis.  At 
his December 2009 Board video conference hearing, he 
testified that he was responsible for tearing the asbestos 
out of ships while on maintenance duty and was also exposed 
to asbestos as a boiler technician when outfitting the ships 
with pipes.  Although he indicated that he now suffered from 
a lung problem as a result of asbestos exposure, he further 
testified that no physician had ever diagnosed him with an 
asbestos-related lung disability.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

At his May 2007 VA examination, the examiner found that there 
was no history of coughing, wheezing, hemoptysis, sleep apnea 
symptom, chest pain, sputum, dyspnea, or tuberculosis.  As 
such, the Board finds that there is no current diagnosis of 
asbestosis or asbestosis-related lung disability and the 
claim is denied.  

Increased Rating for Status Post Acromioplasty Left Shoulder

Service connection for status post acromioplasty of the left 
shoulder was established by a November 1995 rating decision, 
at which time a 10 percent rating was assigned, effective 
from March 1995.  The Veteran filed his current claim for a 
rating in excess of 10 percent for this disorder in August 
2003.  At his December 2009 Board video conference hearing, 
the Veteran testified that he believes he is entitled to the 
maximum schedular 30 percent rating based on limitation of 
the minor hand under Diagnostic Code 5201.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history, see 38 C.F.R. §§ 
4.1, 4.2; but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 20 percent evaluation is also assigned with frequent 
episodes and guarding of all arm movements, if the minor arm 
is affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2009).  
This Diagnostic Code further provides a 40 percent evaluation 
for fibrous union of the minor humerus, a 50 percent 
evaluation for nonunion (false flail joint) of the minor 
humerus, and a 70 percent evaluation for loss of the head of 
the minor humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from zero 
degrees of flexion (forward elevation) to 180 degrees of 
flexion, from zero degrees of abduction to 180 degrees of 
abduction, from zero degrees of external rotation to 90 
degrees of external rotation, and from zero degrees of 
internal rotation to 90 degrees of internal rotation.  38 
C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disorder is currently rated at 
10 percent by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5203, malunion of the clavicle or scapula.  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is also assigned a 10 percent disability rating.  Impairment 
of the clavicle or scapula with nonunion and with loose 
movement is assigned a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Veteran was afforded a VA examination in May 2007, at 
which time he was diagnosed with status post acromioplasty of 
the left shoulder.  Range of motion testing revealed left 
shoulder flexion to 90 degrees, with pain at 20 degrees; 
abduction to 90 degrees, with pain at 20 degrees; external 
rotation to 80 degrees, with pain at 20 degrees; and internal 
rotation to 90 degrees, with pain at 20 degrees.  There was 
no evidence of joint ankylosis, inflammatory arthritis, 
recurrent shoulder dislocations, or loss of part of a bone.  
X-rays revealed degenerative changes at the acromioclavicular 
(AC) joint, with no evidence of acute fracture or dislocation 
at the shoulder.  The examiner was unable to exclude rotator 
cuff abnormality.  

At his December 2009 Board video conference hearing, the 
Veteran testified that he could barely move his left arm 
without experiencing pain, snapping, and crackling.  

As noted above, the Veteran's left shoulder disability is 
presently evaluated at 10 percent by analogy to Diagnostic 
Code 5299-5203, malunion of the clavicle or scapula.  It is 
undisputed that the Veteran's left arm is his non-dominant 
arm.  38 C.F.R. § 4.69 (2009).  In order to qualify for the 
maximum schedular rating of 30 percent under Diagnostic Code 
5201, minor arm motion must be limited to 25 degrees from the 
side.  In this regard, the Board finds that the May 2007 
range of motion tests demonstrating abduction to only 90 
degrees with pain starting at 20 degrees more nearly 
approximates left arm motion limited to 25 degrees from the 
side, thereby warranting entitlement to a 30 percent rating 
under Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45 (2009).  
An even higher rating for pain would not be warranted because 
there is no additional uncompensated limitation of left arm 
motion that can provide a basis for an even higher rating 
based on pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

In order to qualify for a higher rating under Diagnostic Code 
5202, the evidence must demonstrate frequent episodes of 
dislocation and guarding of all arm movements for a 20 
percent evaluation, a fibrous union of the minor humerus for 
a 40 percent evaluation, nonunion (false flail joint) of the 
minor humerus for a 50 percent evaluation, and loss of the 
head of the minor humerus (flail shoulder) for the highest 
rating of 70 percent.  Here, however, no study has disclosed 
fibrous union, nonunion, or loss of the humeral head, and 
therefore, based on all of the foregoing, a rating in excess 
of 30 percent under this Diagnostic Code is not warranted.

Since there are no findings of ankylosis, the Veteran's right 
shoulder disability is not entitled to a higher rating 
pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation).  As arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating.  

By reason of the above, the Board concludes that the 
disability picture presented supports at most a 30 percent 
rating.  38 C.F.R. § 4.7 (2009) provides that a higher 
disability rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  As 
discussed above, a rating higher than 30 percent under 
Diagnostic Code 5202 is clearly not in order as there is not 
a single reported medical finding of record which 
demonstrates that a higher evaluation is warranted at any 
stage during the time frame relevant on appeal.  As indicated 
earlier, the Veteran testified that the 30 percent evaluation 
satisfies his appeal with respect to his left shoulder claim.  

In summary, the Board finds that the evidence supports 
entitlement to a 30 percent rating for the Veteran's service-
connected status post acromioplasty of the left shoulder, but 
is against entitlement to a rating in excess of 30 percent.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected status 
post acromioplasty of the left shoulder are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Further, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected status 
post acromioplasty of the left shoulder are addressed by the 
relevant criteria as discussed above.  

In this regard, it is also noted that the assignment of a 30 
percent schedular rating shows that the Veteran has 
functional impairment.  The currently assigned rating also 
contemplates that there is commensurate industrial impairment 
as a result of the Veteran's service-connected status post 
acromioplasty of the left shoulder.  See also, 38 C.F.R. § 
4.1 (2009) (noting that the percentage ratings represent as 
far as can be practically determined the average impairment 
in earning capacity resulting from service-related diseases 
and injuries and their residual conditions in civilian 
occupations).  The Board also notes that an August 2008 
rating decision granted entitlement to individual 
unemployability (TDIU) effective April 7, 2007.  Moreover, 
there is no evidence of frequent periods of hospitalization 
related to the left shoulder.  Therefore, the Board finds 
that the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).  

ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of a right leg injury has 
been submitted, and the application to reopen is granted.  

Entitlement to service connection for asbestosis is denied.

Entitlement to a 30 percent rating, but not greater, for 
status post acromioplasty of the left shoulder is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.  


REMAND

The Veteran seeks an evaluation in excess of 40 percent for 
his neck disability, an evaluation in excess of 40 percent 
for status post left carpal tunnel release; an evaluation in 
excess of 20 percent for status post right carpal tunnel 
release; an evaluation in excess of 10 percent for calcaneal 
spurs, left foot; and an evaluation in excess of 40 percent 
for calcaneal spurs, right foot.  Since the Veteran's last VA 
examination in May 2007, there have been multiple private 
orthopedic treatment records and VA podiatric treatment 
records associated with the claims folder.  In addition, the 
Veteran testified at his December 2009 Board video conference 
hearing that his orthopedic and podiatric conditions have 
worsened in recent years.  As such, VA is required to afford 
him contemporaneous VA examinations to assess the current 
nature, extent and severity of these disabilities.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Similarly, the Veteran testified that his nasal septal 
deviation has worsened since his last VA examination in May 
2007.  Specifically, he indicated that after four nose 
surgeries, he can hardly breath through his nose and suffers 
from other infections because of his nose.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his chronic 
nasal septal deviation.  

The Veteran also seeks to service connection for residuals of 
a right leg injury, a right knee disorder, a left knee 
disorder, a left hip disorder, and a left thigh disorder.  

As to his right knee disorder, left knee disorder, left hip 
disorder, and left thigh disorder, the Veteran testified at 
his December 2009 Board hearing that he worked as a boiler 
technician on steel deck plates and that his joints sustained 
wear and tear over the years as he bumped and bruised his 
body climbing in and out of ship boilers.  He asserts that 
the cumulative effects of the physical rigors of his in-
service duties either caused or contributed to his current 
joint problems.  On his September 1994 Report of Medical 
History, the Veteran reported that he suffered from painful 
or swollen joints and broken bones, which corroborates his 
current claims.  With respect to his residuals of a right leg 
injury, the Veteran has indicated that a welding machine hit 
his right leg in September 1989.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that the Veteran was afforded a VA 
examination in May 2007.  However, the examiner did not opine 
as to the likely etiology of these disorders.  Therefore, a 
VA examination(s) for an opinion(s) as to whether any current 
residuals of a right leg injury, right knee disorder, left 
knee disorder, left hip disorder, or left thigh disorder are 
related to service is/are necessary to make a determination 
in this case.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with 
the claims folder all records from the 
Birmingham Vet Center, in Birmingham, 
Alabama, dated since November 2007.

2.  Thereafter, the RO should schedule the 
Veteran for an appropriate examination(s) 
to determine the likely etiology of any 
currently-diagnosed residuals of a right 
leg injury, right knee disorder, left knee 
disorder, left hip disorder, and left 
thigh disorder.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
indicated tests must be performed, and all 
findings reported in detail.  The Veteran 
must be provided with an opportunity to 
describe problems he has had with his 
joints since his discharge from active 
service.  

The examiner(s) is/are specifically 
requested to opine as to whether it is at 
least as likely as not that any of the 
aforementioned disorders found to be 
present are related to or had their onset 
in service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's testimony 
describing the physical rigors of his in-
service duties as well as his reported 
continuity of symptomatology since 
service.  In offering an assessment, the 
examiner(s) must specifically acknowledge 
and discuss the Veteran's report in 
discussing whether any of his disabilities 
are related to or had its onset in-
service.  A complete rationale must be set 
forth in the report provided.

The Veteran should then be scheduled for 
appropriate examination(s) to determine 
the extent and severity of his service-
connected neck, bilateral wrist, and 
bilateral feet disabilities.  The claims 
folder should be made available to and 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
the examiner(s) should report all 
pertinent findings.  

The examiner(s) should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
affected parts.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

4.  The RO should then readjudicate the 
appeal.  If any benefits sought remain 
denied, the Veteran should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


